621 F.Supp. 685 (1981)
BANKERS TRUST COMPANY and Great Lakes Realty Corp., Plaintiffs,
v.
HARTFORD ACCIDENT AND INDEMNITY COMPANY, Defendant.
No. 80 Civ. 2782(MEL).
United States District Court, S.D. New York.
November 4, 1981.

MEMO-ORDER
LASKER, District Judge.
By Memorandum-Order, dated July 22, 1981, this Court granted summary judgment to plaintiffs Bankers Trust Company and Great Lakes Realty Corp. ("Bankers") as to that portion of its complaint which sought indemnification from defendant Hartford Accident and Indemnity Company ("Hartford") under the subject insurance policies for clean-up operations to the property of third persons as well as to the property of Bankers as a consequence of the oil leak discovered at Bankers property on June 15, 1977 by the United States Coast Guard. Bankers Trust Company and Great Lakes Realty Corp. v. Hartford Accident and Indemnity Company, 518 F.Supp. 371 (S.D.N.Y.1981).
Thereafter, Hartford moved for reargument pursuant to Rule 3(j) of the Civil Rules of this Court and Bankers cross-moved for entry of final judgment, pursuant to F.R.Civ.P. 54(b) as to those claims for which this Court awarded summary judgment to Bankers. Oral argument was held on these motions on October 30, 1981.
Counsel for Hartford has urged that if permitted to submit supplemental affidavits he can establish that a factual issue exists which precludes the granting of summary judgment to Bankers on its claim for clean-up expenses. In order that the Court may have a complete record before it, I am permitting Hartford to submit these additional materials. While I am mindful of the cogent arguments presented by counsel for Bankers in urging that my original grant of summary judgment be adhered to, I am convinced that the interests of justice will best be served by permitting Hartford to make a full and complete record prior to the entry of any final judgment herein.
Accordingly, I am vacating my Memorandum-Order dated July 22, 1981 and, upon submission of the additional materials to be presented by Hartford, I shall determine Bankers' motion for summary judgment de novo.
It is so ordered.